The Supreme Court affirmed the judgment of the Common Pleas on March 16th, 1885, in the following opinion,
Per Curiam':
We concur with the learned judge that the costs in the equity proceeding, including the Master’s fee, are collectible on the bond. It was an injunction bond, and its purpose was to save harmless the defendant in error from “all loss or damage that might be sustained by reason of said injunction.” This condition is broad enough to cover all the costs claimed. There is no error in holding that the evidence to establish the wife’s title to property as against her husband’s creditors, should be such as to leave no reasonable question in view of all the circumstances in the case. We see no error in the assignments thereof.
Judgment affirmed.